Title: To George Washington from Brigadier General William Irvine, 9 January 1780
From: Irvine, William
To: Washington, George


          
            Sir
            Cranes Mills [N.J.] Janry 9 1780
          
          I received your Excellencys favour of this date, with One inclosed for Colonel Ogden, which I sent him, I will immediately; & with all possible assiduity attend to the business you direct—I

can now only in general inform, that the Sound appears to have a solid Bridge over it—from Amboy, to Deharts Point—However as I had in view, previous to your directions, not only the safety of my Detachment; but also, to gain information of the Enemys situation⟨,⟩ and was taking measures for this purpose, I hope very soon to be able to give your Excellency a perfect account—Paulus Hook was not passable yesterday—Colonel Dark who was out on Parole, and returning, went there yesterday—but could not cross—I have, with much industry been able to make out for Provision—from day to day only, Mr Calwell has lent—sundry persons money & sent them out to purchase Corn—I have now 200 Bushels at several Mills—but they are all stoped by the frost—I have no alternative but to order it Issued whole—the Men must boil it; I applied to the Magistrates, some days since, for assistance, and were they not poor Souls in this quarter they could render essential service—as the People seem kind & very willing to spare each a little—except in Elizabethtown—where I believe they are chiefly a Den of thieves, disafficted, & at present must [be] chagrined at being disappointed in Trading.
          There are a few waste Houses at Elizabethtown which—with very small repair, would suit much better for Quartering the Troops in, than with the Inhabitants They would be more compact, (The Police of the Magistr⟨ates⟩ not suffering more than four or five in a House) consequ[e]n⟨tly⟩ the Post less liable to surprize—beside one ⟨half⟩ the wood now consumed would do, and the Men would be much more comfortable—The Spirit of Desertion has not yet abated; not less than a Corporal & nine went off a few nights ago from one Guard—I fear they will go in greater numbers as soon as they find the Ice passabl⟨e⟩.
          I have been carefull to prevent any person going on it least they should learn the road—but this precaution will be no longer of Use—all that have yet gone were of the Maryland Line—17 from this Detachment—I would beg leave to suggest to you⟨r⟩ Excellency—(if consistent with the state of the Army) that in future this Command should be composed of Troops, least subject to Desertion—meerly for the purpose of Guards, I think five hundred would be sufficient, & could be better Quartered than the present number. I have the Honour to be Your Excellencys Most Obedient Servant
          
            Wm Irvine
          
         